EXAMINER’S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/367,564 filed on 2019.03.28 with a priority date of 2018.04.04.

Claims 1-20 are currently pending and have been examined.  


Drawings
The drawings filed 2019.03.28 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The most relevant art is US 2018/0283283 A1 which discloses an APU including a piston engine and a fire suppression arrangement. The art differs from the instant application in that the system controls a deprime valve for the APU gearbox fluid pump. In addition the system has a fire sensor which is external to the APU and the fire suppression system is not tied to a fuel valve nor is the generator a starter generator. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erica K. Schaefer (Reg. No. 55,861) on 2021.07.16. The application has been amended as follows: 

1.	(Currently Amended) A micro-auxiliary power unit for supplying electric power to a vehicle, comprising:
a thermal resistant enclosure having an intake duct for receiving air;
a source of fuel onboard the vehicle, the source of fuel fluidly coupled to the enclosure via a fuel line, with a fuel valve fluidly coupled to the fuel line upstream from the enclosure, the fuel valve movable between a first, opened position in which fuel flows through the fuel line and a second, closed position in which the flow of fuel is inhibited; 
a Wankel engine contained wholly within the enclosure, the engine configured to combust the air and the fuel to drive an output shaft;
a starter-generator coupled to the output shaft of the engine and disposed wholly within the enclosure, the starter-generator configured to generate electric power for the vehicle based on the rotation of the output shaft;
a cooling fan coupled to the output shaft;
a detection and suppression system coupled to the enclosure, the detection and suppression system having at least one sensor disposed within the enclosure that observes a condition of the enclosure and generates sensor signals based thereon, and a controller having a processor configured to: 
	receive the sensor signals;
	determine, based on the sensor signals, the presence of a thermal event within the enclosure; and
	based on the determination of the presence of the thermal event, output one or more control signals to the fuel valve to move the fuel valve to the second, closed position.

2.	(Original)  The micro-auxiliary power unit of Claim 1, wherein, based on the determination of the presence of the thermal event, the processor is further configured to output one or more control signals to a suppressant valve to supply a suppressant agent into the enclosure to extinguish the thermal event.

3.	(Original) The micro-auxiliary power unit of Claim 1, wherein the condition observed by the at least one sensor is at least one of a presence of smoke and a temperature within the enclosure.

4.	(Original) The micro-auxiliary power unit of Claim 1, wherein the enclosure defines a fire zone for the micro-auxiliary power unit.

Currently Amended) The micro-auxiliary power unit of Claim 1, further comprising a cooling system disposed within the enclosure, the cooling system including [[a]] the cooling fan [[with the cooling fan, coolant pump and the radiator contained wholly within the enclosure.

6.	(Original)  The micro-auxiliary power unit of Claim 1, further comprising an exhaust duct coupled to the engine to receive combustion products, the exhaust duct fluidly coupled to a muffler disposed within the enclosure, and the muffler is fluidly coupled to an enclosure exhaust duct to exhaust the combustion products from the engine external to the enclosure.

7.	(Original) The micro-auxiliary power unit of Claim 1, further comprising a lubrication system fluidly coupled to the engine, the lubrication system including a lubrication tank and a lubrication pump disposed wholly within the enclosure.

8.	(Original) The micro-auxiliary power unit of Claim 1, wherein the vehicle is an aircraft, the source of fuel is an aircraft fuel tank and the starter-generator is configured to supply the electrical power to one or more electrical loads of the aircraft.

9.	(Original)  The micro-auxiliary power unit of Claim 8, further comprising a mounting structure fixedly coupled to the vehicle, the mounting structure configured to receive the micro-auxiliary power unit for electrically and fluidly coupling the micro-auxiliary power unit to the vehicle.

10.	(Original)  The micro-auxiliary power unit of Claim 1, further comprising a fuel filter and a fuel pump fluidly coupled to the source of fuel downstream from the fuel valve, the fuel filter and the fuel pump contained wholly within the enclosure.

11.	(Original) The micro-auxiliary power unit of Claim 1, further comprising a battery pack configured to supply electrical power to the starter-generator to start the engine, the battery pack contained wholly within the enclosure. 

12.	(Original) The micro-auxiliary power unit of Claim 1, wherein the enclosure includes at least one mount for removably coupling the enclosure to the vehicle, and the engine is mounted within the enclosure by at least one engine mount.

13.	(Original) The micro-auxiliary power unit of Claim 1, wherein the source of fuel is a source of jet fuel.

14.	(Original)  The micro-auxiliary power unit of Claim 1, wherein the enclosure includes an interface for electrically coupling the electric power generated by the starter-generator to one or more electrical loads of the vehicle.

15.	(Original) The micro-auxiliary power unit of Claim 1, wherein the enclosure includes an interface configured to receive one or more control signals from an engine controller 

16.	(Original) A micro-auxiliary power unit for supplying electric power to an aircraft, comprising:
a thermal resistant enclosure having an intake duct for receiving air, the enclosure defining a fire zone for the micro-auxiliary power unit;
a source of fuel onboard the aircraft, the source of fuel fluidly coupled to the enclosure via a fuel line, with a fuel valve fluidly coupled to the fuel line upstream from the enclosure, the fuel valve movable between a first, opened position in which fuel flows through the fuel line and a second, closed position in which the flow of fuel is inhibited; 
a Wankel engine contained wholly within the enclosure, the engine configured to combust the air and the fuel to drive an output shaft;
a starter-generator coupled to the output shaft of the engine and disposed wholly within the enclosure, the starter-generator configured to generate electric power for one or more electrical loads of the aircraft based on the rotation of the output shaft;
a detection and suppression system coupled to the enclosure, the detection and suppression system having at least one sensor disposed within the enclosure that observes at least one of a presence of smoke and a temperature within the enclosure and generates sensor signals based thereon, and a controller having a processor configured to: 
	receive the sensor signals;
	determine, based on the sensor signals, the presence of a thermal event within the enclosure; 
	based on the determination of the presence of the thermal event, output one or more control signals to the fuel valve to move the fuel valve to the second, closed position; and
	based on the determination of the presence of the thermal event, output one or more control signals to a suppressant valve to supply a suppressant agent into the enclosure to extinguish the thermal event.

17.	(Original)  The micro-auxiliary power unit of Claim 16, further comprising a cooling system disposed within the enclosure, the cooling system including a cooling fan coupled to the output shaft, a coolant pump for circulating coolant fluid and a radiator fluidly coupled to the intake duct and to the coolant pump, the cooling fan, coolant pump and the radiator contained wholly within the enclosure, and a lubrication system fluidly coupled to the engine, the lubrication system including a lubrication tank and a lubrication pump disposed wholly within the enclosure.

18.	(Original)  The micro-auxiliary power unit of Claim 16, further comprising an exhaust duct coupled to the engine to receive combustion products, the exhaust duct fluidly coupled to a muffler disposed within the enclosure, and the muffler is fluidly coupled to an enclosure exhaust duct to exhaust the combustion products from the engine external to the enclosure.

19.	(Original)  The micro-auxiliary power unit of Claim 16, further comprising a mounting structure fixedly coupled to the vehicle, the mounting structure configured to receive the micro-auxiliary power unit for electrically and fluidly coupling the micro-auxiliary power unit to the vehicle.

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 20060032974 A1, US 20060218934 A1, US 20150349356 A1, US 20160245156 A1
US 20170037775 A1, US 20180283283 A1, US 20190308741 A1

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        7/17/2021 11:32 AM